Citation Nr: 1811880	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether compensation from a Federally-funded work training program is considered countable income for non-service-connected disability pension purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T.S.E., Counsel

INTRODUCTION

The Veteran had active service from November 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which determined that compensation from a Federally-funded work training program is considered countable income for non-service-connected disability pension purposes.

In September 2017, the Veteran testified at a videoconference hearing before the undersigned.  A  transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's compensation from the Senior Community Service Employment Program (SCSEP), a Federally-funded work training program, is considered countable income for non-service-connected disability pension purposes.


CONCLUSION OF LAW

The Veteran's compensation from SCSEP, a Federally-funded work training program, is considered countable income for non-service-connected disability pension purposes.  38 U.S.C. §§ 1503, 1521 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that VA improperly included his receipt of compensation from a Federally-funded work training program as countable income, thus reducing his non-service-connected disability pension benefits for 2011.  The Veteran also contends that his non-service-connected disability pension benefits should be restored for this time period because VA improperly included his compensation from the Federally-funded work training program as part of his countable income for 2011.  During his hearing, held in September 2017, the Veteran testified to the following: in 2011, he was enrolled in a Federal program called the Mature Workers Program.  It was a training initiative that operated out of a Federal building that housed the Equal Employment Opportunity Commission.  His position was classified as an internship, and was designed to lead to employment as a Federal investigator.  He was told by someone in the "DAAA" (Detroit Area Agency on Aging) that he would be compensated for his participation in the program, but that his compensation would not be considered income.  Over about a two-year period, he tended to work 20 to 40 hours a week, and he incurred expenses traveling to and from the program, as well as "other trainings and situations."  His total compensation was approximately $7,696.00.  He indicated that the RO had initially determined that he had $7,696 in countable income, but that this was later reduced to $1,000, although he was not sure.  He also stated that he believed he had paid taxes on the compensation in issue, although he was not entirely sure.  He reported having a history of a heart attack, apparently during some point in his training, although the timing of this is too was somewhat unclear.  The Veteran's representative essentially asserted that the amount in issue, $7,696 was not reasonably construed as compensation, and that it therefore should be considered to have been reimbursement for expenses for participation in the program.  

In written testimony, the Veteran has identified the program in issue as Community Service Assignment training through the Senior Community Service Employment Program (SCSEP), which is administered by the Department of Labor, and is sponsored by the DAAA.  He stated that he participated in this program between August 2008 and March 2011.  He argued that his "stipend" was excludable income under Section 518(a)(3)(A) of the Older Americans Act Amendment of 2006, Public Law 109-365, Training and Employment Guidance Letter (TGL) (Dec. 28, 2006).  See Veteran's notice of disagreement, dated in June 2013.  
   
Improved non-service-connected disability pension benefits are available to a Veteran if: the Veteran is permanently and totally disabled, provided that his condition was not the result of the Veteran's willful misconduct; or the Veteran is a patient in a nursing home receiving skilled nursing; or the Veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress.  See 38 U.S.C. § 1521 (2012); 38 C.F.R. §§ 3.2, 3.3(a)(3) (2017).  

However, pension is not payable to a veteran whose combined annual income exceeds statutory and regulatory limitations.  38 U.S.C. § 1522 (a); 38 C.F.R. § 3.274 (a).  The improved pension will be calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 C.F.R. § 3.23 (b) (2017).

Because improved pension is a need-based program, countable income includes income from most sources.  Payments of any kind and from any source are counted in a Veteran's countable income unless specifically excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. §§ 3.271, 3.272 (2017).  

In determining annual income for purposes of establishing eligibility for non-service connected pension, all payments of any kind or form or from any source shall be included as countable income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C. § 1503 (a); 38 C.F.R. §§ 3.252 (c), 3.271(a).

Recurring income means income which is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.) and which will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.  Recurring income which terminates prior to being counted for at least one full 12-month annualization period will be treated as nonrecurring income for computation purposes.  38 C.F.R. § 3.271 (a)(1) (2017). 

Irregular income means income which is received or anticipated during a 12-month annualization period, but which is received in unequal amounts or at irregular intervals.  The amount of irregular income for pension purposes will be the amount received or anticipated during a 12-month annualization period following initial receipt of such income.  38 C.F.R. § 3.271 (a)(2)(2017).

Salary means the gross amount of a person's earnings or wages before any deductions are made for such things as taxes, insurance, retirement plans, social security, etc.  38 C.F.R. § 3.271 (b)(2017).

Exclusions from income: The following shall be excluded from countable income for the purpose of determining entitlement to improved pension.  Unless otherwise provided, expenses deductible under this section are deductible only during the 12-month annualization period in which they were paid.  (a) Welfare: Donations from public or private relief, welfare, or charitable organizations. (b) Maintenance: The value of maintenance furnished by a relative, friend, or a charitable organization; or money paid to the individual or to a rest home or other community institution or facility (because of impaired health or advanced age) to cover the cost of maintenance; (c) VA pension benefits; (d) Reimbursement of any kind for casualty loss, not to exceed the greater of the fair market value or reasonable replacement value of the property involved at the time immediately preceding the loss; (e) Profit from the sale of real or personal property other than in the course of business, except amounts in excess of the sales price; (f) Amounts in joint accounts acquired by reason of death of other joint owner; (g) Unreimbursed medical expenses, but only if certain conditions are met; (h) Final expenses: Expenses of the Veteran's last illness, burial, and just debts of Veteran (if paid by the surviving spouse or child); (i) Educational expenses; (j) Child's work income; (k) Domestic Volunteer Service Act Programs; (l) Distributions under 38 U.S.C. § 1718 (Special Therapeutic and Rehabilitation Activities Fund); (m) Hardship Exclusion; (n) Survivor benefit annuities (for spouses of Veterans who died prior to November 1, 1953); (o) Agent Orange settlement payments; (p) Restitution to individuals of Japanese ancestry; (q) cash surrender value of life insurance; (r) Income of up to $2,000 per year received by American Indian beneficiaries from trust or restricted lands; (s) Radiation Exposure Compensation Act payments; (t) Compensation under the Alaska Native Claims Settlement Act; (u) Monetary allowance under 38 U.S.C. chapter 18 for certain individuals who are children of Vietnam Veterans or children of Veterans with covered service in Korea; (v) Victims of Crime Act compensation; (w) Medicare Prescription Drug Discount Card and Transitional Assistance Program; and (x) Life Insurance Proceeds.  38 C.F.R. § 3.272 (2017).

In this case, the Veteran has been in receipt of nonservice-connected pension since October 2010.  Specifically, a notice from the VA Pension Management Center (PMC) to the Veteran, dated in January 2011, states that nonservice connected pension benefits are granted effective October 18, 2010.  His monthly rate was $344.00 per month, effective November 1, 2010.  He was being paid as a single veteran with no dependents.  He had reported last working in 2009, however, his records from 2010 from the RO indicate that he worked 20 hours per week at $7.40 per hour for the Detroit Office of Aging.  Therefore, the PMC had counted annual wages of $7,696.00 from November 1, 2010.  The PMC also informed the Veteran that medical expenses may be used to reduce his countable income, and that he should keep receipts for his medical expenses.  

In May 2012, the Veteran submitted an Improved Pension Eligibility Verification Report ("EVR") (VA Form 21-0516-1), which shows that he indicated that he was not married, and that he had no dependents.  He indicated monthly income of $770.00 per month from the Social Security Administration (SSA), with no other wages or income listed.  He did not itemize any medical expenses and stated "none at present."  See associated Medical Expense Report (VA Form 21-8416).  

In December 2012, the Veteran submitted another EVR, in which he indicated that he was not married, and that he had no dependents, notwithstanding an estimated $400.00 in contributions to children not in his custody.  He indicated that he received $387.00 per month in SSA benefits, with no other wages or income.  An associated Medical Expense Report (VA Form 21-8416) is not of record.  

In June 2012, the PMC notified the Veteran that he may not be entitled to pension due to his receipt of SSA benefits.  

An Enterprise Income Verification report, dated in July 2012, notes that the Veteran was receiving $774.00 per month in SSA benefits.

In September 2012, the PMC notified the Veteran that the SSA had informed VA that it began paying him benefits in April 2011, and that those benefits must be counted as of that date.  The PMC stated that his total income effective May 21, 2011 was $16,600.00 (his income was later stated to be $16,612.00 (based on $7,696.00 in wages + $8,916.00 in SSA benefits)), which was in excess of the annual maximum income limit for a veteran with no dependents of $11,830.00.  The PMC stated that his pension benefits had been stopped effective May 1, 2011.  

In September 2012, VA's Debt Management Center notified the Veteran that an overpayment of $4,688.00 had been created.

In February 2013, the PMC sent the Veteran a notice that was largely duplicative of its September 2012 notice; the Veteran was notified that VA had counted annual wages of $7,696.00 as income, based on working 20 hours per week for $7.40 per hour, contrary to his EVR, which only noted receipt of SSA benefits, and that they had continued to count this income when determining his entitlement to benefits.   

The Board finds that the Veteran's compensation from SCSEP, a Federally-funded work training program, must be considered countable income for non-service-connected disability pension purposes.  The Veteran contends that this compensation should be excluded from consideration as countable income for non-service-connected disability pension purposes.  However, this assertion is not supported by a plain reading of the relevant laws and regulations governing the classification of countable income for non-service-connected disability pension purposes.  The regulations are clear that payments of any kind, and from any source are countable income unless specifically excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. §§ 3.271(a).  In this case, the Veteran is shown to have been in receipt of a salary of $7,696.00 as a result of his participation in the SCSEP.  There is no basis to find that this amount may be excluded under any provision at 38 C.F.R. § 3.272.  In particular, notwithstanding the Veteran's testimony of a heart attack, there is no evidence to show that he had unreimbursed medical expenses during the time period in issue.  

The Veteran has also made references to a possible exclusion of the compensation in issue under 38 U.S.C. § 1506.  The Board can find no basis for such an exclusion.  Under this law, as a condition of granting or continuing pension, the VA may require from any person who is an applicant for or a recipient of pension such information, proofs, and evidence as is necessary to determine the annual income and the value of the corpus of the estate of such person, and of any spouse or child for whom the person is receiving or is to receive increased pension (such child is hereinafter in this section referred to as a dependent child), and, in the case of a child applying for or in receipt of pension in his or her own behalf (hereinafter in this section referred to as a surviving child), of any person with whom such child is residing who is legally responsible for such child's support.  

The implementing regulation, 38 C.F.R. § 3.277 (b), states that any individual who has applied for or receives pension must promptly notify the Secretary of any change affecting entitlement in any of the following: (1) Income; (2) Net worth or corpus of estate; (3) Marital status; (4) Nursing home patient status; (5) School enrollment status of a child 18 years of age or older; or (6) Any other factor that affects entitlement to benefits under the provisions of this Part.  See also 38 C.F.R. § 3.277 (c)(3) (providing that  an individual who applies for or receives pension as defined in § 3.3 of this part shall, as a condition of receipt or continued receipt of benefits, furnish the Department of Veterans Affairs an eligibility verification report upon request). 

In summary, 38 U.S.C. § 1506, and its implementing regulation, do not provide any basis for exclusion of the income in issue.  The Board has also considered a letter titled "Verification of Training," dated in May 2013, from the Coordinator of the Mature Workers Program ("L.J."), in which she states that the Veteran was an enrollee in the SCSEP, a Federally-funded work training program for low income seniors, between August 2008 and March 2011.  L.J. states that the Veteran received a training stipend paid at the state minimum wage rate of $7.15 an hour, paid bi-weekly at 15 hours per week, or 30 hours every two weeks, and that "the following Federal Regulation stipulates that this is considered to be excludable income (ref. Section 518(a)(3)(A) and (4) of the Older Americans Act (OAA) Amendments of 2006, Public Law 109-365, Training and Employment Guidance Letter (TEGL) 12-06 (Dec 28, 2006)."  However, this provision, which is titled "Eligible Individual," merely relates to age and income eligibility restrictions for individuals seeking to participate in OAA programs.  Therefore, it does not provide a basis for a grant of the claim.    

As there is no applicable exclusion for this income from the Veteran's countable income found in the relevant laws and regulations governing countable income, the Board finds that that the Veteran's compensation from SCSEP, a Federally-funded work training program, must be considered countable income for non-service-connected disability pension purposes.  Thus, the Veteran's claim to exclude his SCSEP compensation from his total countable income must be denied.  

VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (finding that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit).  Thus, any failure to notify and/or develop this claim under the VCAA cannot be considered prejudicial to the Veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

ORDER

Because compensation from a Federally-funded work training program is considered countable income for non-service-connected disability pension purposes, the Veteran's appeal to exclude this compensation from his total countable income for VA pension purposes is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


